THE UNlTED STATES D|STRICT COURT
FOR THE M|DDLE D|STR|CT OF PENNSYLVAN|A

JAMES BURNS|DE, et a|.,

Plaintiffs, :
v. : 3:17-CV-2121
: (JUDGE MARlAN|)
PETERB|LT MOTCRS COMPANY, et al., :
Defendants. l
ORDER

AND NOW, THlSM DAY OF MARCH, 2019, upon consideration of

 

Defendant Peterbilt l\/lotor Company’s (“Peterbilt’s") Motion to Dismiss P|aintiffs’ claims
against it with prejudice (Doc. 72), as well as Plaintiffs’ failure to tile an amended complaint
properly alleging the Court has personal jurisdiction over Defendant Peterbilt (Doc. 64), |T
lS HEREBY ORDERED THAT:

l. Defendant Peterbilt’s l\/lotion to Dismiss (Doc. 72) is GRANTED. Plaintiffs’ claims

against Defendant Peterbilt are D|SM|SSED WlTH PREJUD|CE.

 
   

 

 

lz~lobertRMariani

United States District Judge

